                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL JONES,

         Plaintiff,
                                                            Case No. 17-cv-907-jdp
    v.

 DR. SYED, MS. MASHAK,
 DR. HOFFMAN, NURSE-JANE DOE,
 JOHN DOE RADIOLOGIST,
 and SYMPHONY DIAGNOSTIC
 SERVICES NO. 1, LLC,

         Defendants.


                        AMENDED JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Hoffman, Syed, and Mashak under Rule 54(b) of the Federal Rules of

Civil Procedure, dismissing plaintiff’s claim against Nurse Jane Doe and dismissing

this case against defendants Symphony Diagnostic Services No. 1 LLC and John Doe

Radiologist without prejudice to refiling in state court.




         /s/                                                         1/7/2020
         Peter Oppeneer, Clerk of Court                              Date
